Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-6 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 requires the following limitation of an image reading apparatus having an original platen on which an original is placed, an original pressure plate configured to press the original placed on the original platen, a reading unit having a plurality of light receiving elements arranged in a main scanning direction and configured to read the original placed on the original platen, and a moving portion configured to move the reading unit in a sub-scanning direction orthogonal to the main scanning direction:

	an edge extractor configured to extract original edges from image data of the original pressure plate and the original read by the reading unit being moved in the sub- scanning direction by the moving portion;
a storage portion configured to store the image data read by the reading unit;
a determiner configured to determine, from the original edges extracted by the edge extractor, an angle of an original leading edge on an upstream side in the sub- scanning direction with respect to the main scanning direction and position information of one end of the original leading edge; 
a controller configured to terminate a movement of the reading unit in a case in which an original trailing edge end point on a downstream side in the sub-scanning direction is extracted from the original edges extracted by the edge extractor; and 
a rotation correction unit configured to correct a rotation of the image data stored in the storage portion based on the angle and the position information determined by the determiner, and reads out corrected image data from the storage portion.

	A above listed limitations, in combination with other limitations of claim 1, are not taught by the prior art of record, including the references cited in section 3 below.

	Claims 2-6 depend on claim 1, directly or indirectly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shih et al. (US 6937369)
	Park (US 7420717)
	Tomii (US 2021/0409564 A1)
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674